
	
		I
		112th CONGRESS
		1st Session
		H. R. 1472
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Ms. Richardson (for
			 herself, Mr. Baca,
			 Mrs. Napolitano,
			 Ms. Linda T. Sánchez of California,
			 Mr. Sherman,
			 Ms. Waters,
			 Mr. Schiff,
			 Ms. Roybal-Allard,
			 Mr. Berman,
			 Ms. Chu, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate a portion of Interstate Route 710 located
		  between post mile 5.2 and post mile 6.2 in Los Angeles County, California, as
		  the Jenny Oropeza Highway.
	
	
		1.FindingsCongress finds the following:
			(1)Jenny Oropeza was born on September 27,
			 1957, in Montebello, California, and passed away on October 20, 2010, after 22
			 years of public service.
			(2)Jenny Oropeza’s
			 career in public service began early with her election to the first of two
			 successful terms as president of the student body of California State
			 University, Long Beach.
			(3)Jenny Oropeza was a pioneer and trailblazer
			 as evidenced by her subsequent election in 1994 to the Long Beach City Council,
			 becoming the first Latina member of that Council.
			(4)While a member of
			 the Long Beach City Council, Jenny Oropeza revitalized Long Beach’s historic
			 downtown and strengthened Long Beach’s tourism and trade industries.
			(5)In 2000, Jenny
			 Oropeza was elected to the California State Assembly, where she chaired the
			 powerful Budget Committee and fought to prevent the Governor from balancing the
			 budget on the backs of the poor, schools, the environment, and public
			 employees.
			(6)As Chair of the
			 Committee on Transportation of the California State Assembly, Jenny Oropeza,
			 who had served 5 years on the Board of the Los Angeles County Metropolitan
			 Transportation Authority, was a strong and effective champion of policies to
			 improve highway construction, safety, and maintenance and secure adequate
			 transit funding.
			(7)In 2005, Jenny
			 Oropeza began her courageous personal battle with cancer and used her
			 experience for good by championing landmark legislation to improve the health
			 and well-being of her constituents during her time in the California State
			 Senate, including passing a bill imposing the first regulations on a dangerous
			 greenhouse gas.
			(8)Recognized by both the League of
			 Conservation Voters and the American Cancer Society, Jenny Oropeza was a
			 recognized leading advocate of efforts against smoking, including through her
			 legislation imposing the strictest ban in the United States on smoking in cars
			 with children.
			(9)Jenny Oropeza
			 uniquely served at the local and State levels of California government, her
			 work was valuable to all she served, and she will continue to be a role model
			 to women lawmakers, Latina lawmakers, and environmentalists for years to
			 come.
			2.DesignationThe portion of Interstate Route 710 located
			 in Los Angeles County, California, beginning at post mile 5.2 and ending at
			 post mile 6.2 shall be known and designated as the Jenny Oropeza
			 Highway.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of
			 Interstate Route 710 referred to in section 2 shall be deemed to be a reference
			 to the Jenny Oropeza Highway.
		
